File No . 811-5270 33-16338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 110 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 110 [X] (Check appropriate box or boxes.) THE DREYFUS/LAUREL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on January 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrants Registration Statement on Form N-1A relates to Dreyfus Core Equity Fund and does not affect the Registration Statement of the series below: DREYFUS BASIC S&P DREYFUS BOND MARKET INDEX FUND DREYFUS DISCIPLINED STOCK FUND DREYFUS MONEY MARKET RESERVES DREYFUS AMT-FREE MUNICIPAL RESERVES DREYFUS U.S. TREASURY RESERVES DREYFUS BALANCED FUND DREYFUS LARGE COMPANY STOCK FUND DREYFUS SMALL CAP VALUE FUND DREYFUS STRATEGIC INCOME FUND DREYFUS TAX MANAGED GROWTH FUND Dreyfus Core Equity Fund Seeks long-term capital appreciation by investing in large-cap stocks PROSPECTUS January 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 3 Expenses 4 Management 5 Financial Highlights 7 Your Investment Shareholder Guide 10 Distributions and Taxes 20 Services for Fund Investors 21 For More Information See back cover. Dreyfus Core Equity Fund Ticker Symbol: Class A: DLTSX Class B: DPEBX Class C: DPECX Class I: DPERX Class T: DCETX The Fund GOAL AND APPROACH The fund seeks long-term capital appreciation. This objective may be changed without shareholder approval. To pursue its goal, the fund normally invests at least 80% of its assets in common stock. The fund focuses on blue chip companies with market capitalizations exceeding $5 billion at the time of purchase, including multinational companies. Blue chips, multinational companies are large, established, globally managed companies that manufacture and distribute their products and services throughout the world. These companies often have a long record of profit growth and dividend payment and a reputation for quality management, products and services. They may be subject to the risks that are involved in investing in foreign securities. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have dominant positions in their industries and that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund is also alert to companies which it considers undervalued in terms of current earnings, assets or growth prospects. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A buy-and-hold investment strategy is characterized by a low portfolio turnover rate, which helps reduce the funds trading costs and minimizes tax liability by limiting the distribution of capital gains. As a result, the fund invests for long-term growth rather than short-term profits. The fund typically sells a stock when it believes there is a significant adverse change in a companys business fundamentals that may lead to a sustained impairment in earnings power. The Fund 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically,which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer's products or services. Blue chip risk . By focusing on large capitalization, high quality stocks, the fund may underperform funds that invest in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more developed economies. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. Other potential risks . Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will r eceive collateral from the borrowerequal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercisingrights to the collateral. The Fund 2 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After tax performance is shown only for Class A. After-tax performance of the funds other share classes, if any, will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Best Quarter: Q4 '99 +12.35% Worst Quarter: Q3 '02 -13.27% The funds year-to-date total return as of 9/30/08 was -16.19% . Average annual total returns as of 12/31/07 1 Year 5 Years Since Inception Class A (9/30/98) returns before taxes -0.29% 7.60% 3.91% Class A returns after taxes on distributions -0.63% 7.41% 3.73% Class A returns after taxes on distributions and sale of fund shares 0.27% 6.57% 3.33% Class B (4/15/02) returns before taxes 0.94% 7.77% 4.37%  * Class C (4/15/02) returns before taxes 3.98% 8.07% 4.09%  Class I (4/15/02) returns before taxes 6.02% 9.51% 4.92%  Class T (4/15/02) returns before taxes 0.75% 7.61% 3.89%  S&P 500 reflects no deduction for fees, expenses or 5.49% 12.82% 5.73% taxes  For the funds Class B, Class C, Class I and Class T shares, periods prior to 4/15/02 reflect the performance of the funds Class A shares adjusted to reflect each share class applicable sales charge. Such performance figures have not been adjusted, however, to reflect applicable class fees and expenses; if such fees and expenses had been reflected, the performance shown for Class B, C and T for such periods may have been lower. * Assumes conversion of Class B shares to Class A shares at the end of sixth year following the date of purchase. The Fund 3 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Fee Table Class A Class B  Class C Class I Class T Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price 5.75 none none none 4.50 Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none  4.00 1.00 none none  Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees 1.10 1.10 1.10 1.10 1.10 Rule 12b-1 fee .25 1.00 1.00 none .50 Other expenses* .01 .01 .01 .01 .01 Total 1.36 2.11 2.11 1.11 1.61 Expense reimbursement** (.01) (.01) (.01) (.01) (.01) Net operating expenses***  Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds.  Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. * The 0.01% amount noted in Other expenses reflects expenses of the non-interested Board members. ** The Dreyfus Corporation is required to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non- interested Board members (including counsel fees). *** Dreyfus has undertaken to waive a portion of its management fee through April 4, 2009. As a result, for the fiscal year ended August 31, 2008, Dreyfus waived a portion of its fee reducing total fund expenses from 1.35% to 1.25% for Class A, from 2.10% to 2.00% for Class B, from 2.10% to 2.00% for Class C, from 1.10% to 1.00% for Class I and from 1.60% to 1.50% for Class T. The management fee is a fee paid to Dreyfus for managing the fund. Unlike the arrangements between most funds and their investment advisers, Dreyfus pays all fund expenses except for brokerage fees, taxes, interest, fees and expenses of the non-interested Board members, Rule 12b-1 fees and extraordinary expenses. Expense example 1 Year 3 Years 5 Year 10 Years Class A Class B with redemption  without redemption  Class C with redemption without redemption Class I Class T  Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual returns and expenses will be different, the example is for comparison only. The Fund 4 MANAGEMENT Investment advisers The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $362 billion in approximately 190 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of .99% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the period ended February 29, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www .bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged Fayez Sarofim & Co. (Sarofim & Co.), located at 2907 Two Houston Center, 909 Jannin Street, Houston,Texas 77010, to serve as the funds sub-investment adviser. Sarofim & Co., subject to Dreyfus supervision and approval, provides investment advisory assistance and research and the day-to-day management of the funds investments. Sarofim & Co. managed approximately $24.7 billion in assets, which include investment advisory services for four other registered investment companies having aggregate assets of approximately $4.4 billion as of September 30, 2008. Fayez Sarofim, president and chairman of Sarofim & Co., has been the funds primary portfolio manager since its inception. Mr. Sarofim founded Sarofim & Co. in 1958. The funds Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. The Fund 5 Distributor The funds distributor is MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus. Rule 12b-1 fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges and/or 12b-1 fees paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus, Sarofim & Co. and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by employees does not disadvantage any Dreyfus-managed fund. The Fund 6 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds Class A, B, C, I and T shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by KPMG LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended August 31, Class A Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.56 15.94 14.81 13.95 12.91 Investment Operations: Investment incomenet 1 .20 .18 .17 .20 .10 Net realized and unrealized gain (loss) on investments (1.54) 1.63 (1.08) .82 1.02 Total from Investment Operations (1.34) 1.81 1.25 1.02 1.12 Distributions: Dividends from investment income-net (.21) (.19) (.12) (.16) (.08) Dividends from net realized gain on investments (.20) - Total Distributions (.41) (.19) (.12) (.16) (.08) Net asset value, end of period 15.81 17.56 15.94 14.81 13.95 Total Return (%) 2 (7.86) 11.39 8.45 7.35 8.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 1.35 1.36 1.35 1.35 Ratio of net expenses to average net assets 1.25 1.25 1.30 1.35 1.35 Ratio of net investment income to average net assets 1.19 1.07 1.13 1.39 .72 Portfolio Turnover Rate 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 73,223 87,341 85,054 95,660 102,518 1 Based on average shares outstanding at each month end. 2 Exclusive of sales charge. The Fund 7 Year Ended August 31, Class B Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.24 15.65 14.62 13.76 12.77 Investment Operations: Investment incomenet 1 .07 .05 .06 .09 (0.00) 2 Net realized and unrealized gain (loss) on investments (1.53) 1.60 1.05 .82 1.00 Total from Investment Operations (1.46) 1.65 1.11 .91 1.00 Distributions: Dividends from investment income-net (.06) (.06) (.08) (.05) (.01) Dividends from net realized gain on investments (.20) - Total Distributions (.26) (.06) (.08) (.05) (.01) Net asset value, end of period 15.52 17.24 15.65 14.92 13.76 Total Return (%) 3 (8.60) 10.56 7.60 6.65 7.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.10 2.11 2.10 2.10 Ratio of net expenses to average net assets 2.00 2.00 2.05 2.10 2.10 Ratio of net investment income to average net assets .45 .32 .38 0.64 (.03) Portfolio Turnover Rate 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 23,104 36,510 40,222 47,455 50,172 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. 3 Exclusive of sales charge. Year Ended August 31, Class C Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.21 15.64 14.61 13.76 12.77 Investment Operations: Investment incomenet 1 .07 .05 .06 .09 (0.00) 2 Net realized and unrealized gain (loss) on investments (1.51) 1.59 1.05 .81 1.01 Total from Investment Operations (1.44) 1.64 1.11 .90 1.01 Distributions: Dividends from investment income-net (.08) (.07) (.08) (.05) (.02) Dividends from net realized gain on investments (.20) - Total Distributions (.28) (.07) (.08) (.05) (.02) Net asset value, end of period 15.49 17.21 15.64 14.61 13.76 Total Return (%) 3 (8.59) 10.60 7.60 6.58 7.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 2.10 2.11 2.10 2.10 Ratio of net expenses to average net assets 2.00 2.00 2.05 2.10 2.10 Ratio of net investment income to average net assets .45 .32 .38 .63 (.03) Portfolio Turnover Rate 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 63,332 75,646 64,230 72,062 73,690 1 Based on average shares outstanding at each month end. 2 Amount represents less than $.01 per share. 3 Exclusive of sales charge. The Fund 8 Year Ended August 31, Class I Shares 2007 1 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.90 16.24 15.06 13.97 12.90 Investment Operations: Investment incomenet 2 .25 .23 .22 .26 13 Net realized and unrealized gain (loss) on investments (1.58) 1.66 1.09 1.03 1.04 Total from Investment Operations (1.33) 1.89 1.31 1.29 1.17 Distributions: Dividends from investment income-net (.25) (.23) (.13) (.20) (.10) Dividends from net realized gain on investments (.20) - Total Distributions (.45) (.23) (.13) (.20) (.10) Net asset value, end of period 16.12 17.90 16.24 15.06 13.97 Total Return (%) (7.63) 11.69 8.72 9.29 9.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.10 1.11 1.10 1.10 Ratio of net expenses to average net assets 1.00 1.00 1.05 1.10 1.10 Ratio of net investment income to average net assets 1.46 1.33 1.41 1.79 1.01 Portfolio Turnover Rate 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 142 125 122 103 596 1 Effective June 1, 2007, Class R shares were redesignated as Class I shares. 2 Based on average shares outstanding at each month end. Year Ended August 31, Class T Shares 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.39 15.79 14.70 13.86 12.84 Investment Operations: Investment incomenet 1 .18 .14 .13 .16 .07 Net realized and unrealized gain (loss) on investments (1.55) 1.61 1.06 .82 1.01 Total from Investment Operations (1.37) 1.75 1.19 .98 1.08 Distributions: Dividends from investment income-net (.16) (.15) (.10) (.14) (.06) Dividends from net realized gain on investments (.20) - Total Distributions (.36) (.15) (.10) (.14) (.06) Net asset value, end of period 15.66 17.39 15.79 14.70 13.86 Total Return (%) 2 (8.07) 11.11 8.14 7.14 8.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.61 1.60 1.61 1.60 1.60 Ratio of net expenses to average net assets 1.50 1.50 1.55 1.60 1.60 Ratio of net investment income to average net assets 1.10 .82 .89 1.12 .51 Portfolio Turnover Rate 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 1,732 3,326 3,327 3,050 2,527 1 Based on average shares outstanding at each month end. 2 Exclusive of sales charge. The Fund 9 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, T and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges.
